ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-141, concluding that LOUIS MACCHIAVERNA of LAVALLETTE, who was admitted to the bar of this State in 1998, should be censured for violating RPC 1.15(d) and Rule 1:21-6 (failure to comply with recordkeeping requirements) and RPC 5.5(a)(1) (practicing law while ineligible);
And LOUIS MACCHIAVERNA having failed to appear on the Order directing him to show cause why he should not be disbarred other otherwise disciplined;
And good cause appearing;
It is ORDERED that LOUIS MACCHIAVERNA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.